IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BARTON CRAIG HARVEY, Derivatively on
Behalf of Nominal Defendant STAMPS.COM,
INC.,

Plaintiff, Case No. 1:19-CV-01861-CFC
Vv.

KENNETH T. MCBRIDE, MOHAN P.
ANANDA, DAVID C. HABIGER, G.
BRADFORD JONES, THEODORE R.
SAMUELS, II, KATE ANN MAY, KYLE
HEUBNER, JEFFREY CARBERRY,
SEBASTIAN BUERBA, JOHN ROLAND
CLEM, MATTHEW LIPSON, and AMINE
KHECHFE,

Defendants, and

STAMPS.COM, INC., a Delaware
Corporation,

Nominal Defendant.

 

 

[PROPOSED] ORDER TEMPORARILY LIFTING STAY
AND APPOINTING LEAD PLAINTIFF AND CO-LEAD COUNSEL

IT IS HEREBY ORDERED this’. day of Le ypheyp leer 2026:

1. The Court’s Order to Stay Proceedings (Dkt. No. 7) is hereby temporarily lifted
for the limited purpose of appointing Lead Plaintiff and Co-Lead Counsel in above-captioned
consolidated shareholder derivative action (the “Consolidated Derivative Action”).

2. Barton Craig Harvey is hereby designated as Lead Plaintiff in the Consolidated

Derivative Action.
3. The law firms of Labaton Sucharow LLP and Hach Rose Schirripa & Cheverie
LLP are hereby designated as Co-Lead Counsel for Lead Plaintiff in the Consolidated Derivative
Action.

4, No motion, request for discovery, or other pre-trial or trial proceedings shall
hereafter be initiated or filed by any plaintiff except through Co-Lead Counsel. Co-Lead
Counsel shall set policy for the prosecution of this litigation, delegate and monitor the work
performed to ensure that there is no duplication of effort or unnecessary expense, and initiate and
coordinate the activities of counsel. Co-Lead Counsel shall have the authority to negotiate a
settlement, subject to approval of Lead Plaintiff and the Court. Counsel for the defendants may
rely upon all agreements made with Co-Lead Counsel, and any agreement reached between

counsel for Defendants and Co-Lead Counsel shall be binding on all other plaintiffs.

5. Co-Lead Counsel shall assume the power and responsibility to:

a. Coordinate and direct the preparation of pleadings;

b. Coordinate and direct the briefing and argument of motions;

c. Coordinate and direct the conduct of discovery and other pretrial
proceedings;

d. Coordinate and direct class certification proceedings;

e. Conduct any and all settlement negotiations with counsel for the
Defendants;

f. Coordinate and direct the preparation for trial and trial of this matter, and

delegate work responsibilities to selected counsel as may be required; and
g. Coordinate and direct any other matters concerning the prosecution or

resolution of the consolidated action.
6. When a case that properly belongs as part of the Consolidated Derivative Action
is hereafter filed in the Court or transferred here from another court, Co-Lead Counsel will

ensure that such counsel in any such subsequent action receives notice of this Order.

A
o
SO ORDERED this?” day of_Seefembar 2020

CL GO

Honorable’Colm F. Ggnolly
